                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 4:19-CV:-55-D


HALIFAX LINEN SERVICE, INC.,           )
                                       )
                            Plaintiff, )
                                       )
                  v.                   )                    ORDER
                                       )
TIDELIFE, LLC,                         )
                                       )
                            Defendant. )


       On March 4, 2019, Halifax Linen Service, Inc. ("Halifax Linen" or ''plaintiff:") filed a

complaint in Halifax County Superior Court against Tidelife, LLC d/b/a Tidelife Vacation Rentals

("Tidelife" or "defendanf') alleging breach of contract [D.E. 1-1]. On April 10, 2019, Tidelife

removed the action to this court [D.E. 1]. On April 17, 2019, Tidelife moved to dismiss Halifax

Linen's complaint [D.E. 7] and filed a memorandum in support [D.E. 8]. On April 24, 2019, Halifax

Linen moved to remand the action to the Halifax County Superior Court [D.E. 12] and filed a

memorandum in support [D.E. 13]. On May 15, 2019, Tidelife responded in opposition [D.E. 16].

On May 29, 2019, Halifax Linen replied [D.E. 17]. On April 25, 2019, the court extended the time

by which Halifax Linen may respond to Tidelife's motion to dismiss until ten days after the court

rules on Halifax Linen's motion to remand [D.E. 15]. As explained below, the court denies Halifax

Linen's motion to remand.

                                                I.

       Halifax Linen operates a garment and linen rental and cleaning business in Halifax County,

North Carolina. See [D.E. 8] 1. Tidelife "is a small, family-owned business that owns and operates
vacation rental properties" in Pawleys Island, South Carolina. Id. On August 28, 2018, Halifax

Linen entered into a36-monthcontractwith Tidelife. See Compl. [D.E. 1-1] ft 6, 10; Ex. A [D.E.

1-1] 6-9. Halifax Linen agreed to provide goods and services for Tidelife, including ''rental and

cleaning of various linen products and other goods and rental items." Compl. [D.E. 1-1] ~ 6. The

contract specified that Tidelife would pay weekly base charges that "serve[d] as minimum billing

requirements and function[ed] independent of actual usage."     Id.~ 7;   see Ex. A [D.E. 1-1] ~ 6. The

contract also specified the consequences offailing to timely pay and provided for liquidated damages

ifTidelife breached. See Compl. [D.E. 1-1] ft 8, 13; Ex. A [D.E. 1-1] ft 6, 9. Finally, the contract

contained choice-of-law and forum-selection clauses:

       This Agreement shall be in effect when signed by [Tidelife] and shall be governed
       by and interpreted and performed in accordance with the laws of the S~te of North
       Carolina, without consideration of choice oflaw rules. Venue for any action arising
       out of the Agreement shall be in the General Court of Justice in Halifax County,
       North Carolina.                                                                  ·

Ex. A [D.E. 1-1] ~ 15.

       Halifax Linen alleges that it provided goods and services under the terms of the contract to

Tidelife. See Compl. [D.E. 1-1] ~ 9. Halifax Linen alleges that Tidelife, however, "failed to pay

outstanding invoices" due under the terms of the contract.   Id.~   11. On October 29, 2018, Halifax

Linen alleges that Tidelife "gave verbal notice of its intent to terminate" the contract. Id. ~ 12. At

the time, 154 weeks remained on the contract. See id.~ 15. Halifax Linen clmms that Tidelife owes

it $283,772.72 under the contract. See id. ft 13, 15. 1


       1
          The contract specifies that, due to the unique nature of the goods and services that Halifax
Linen provides, a breaching customer is liable for liquidated damages. See Ex. A [D.E. 1-1] ~ 9.
The contract defines liquidated damages as "(l) one-half of the termination charge for the balance
of the term" of the contract; "(2) the loss charge for any uniform or articles not returned to [Halifax
Linen] or that are returned mutilated, abused, or destroyed; and (3) all costs, including reasonable
attorney's fees, incurred by [Halifax Linen] in enforcing its rights hereunder." Id. The contract

                                                  2
        OnApril 10, 2019, Tideliferem.oved the action tothiscourtunder28 U.S.C. §§ 1332, 1441,

1446 [D.E. 1]. On April 24, 2019, Halifax Linen moved to rem.and the case to Halifax County

Superior Court based on the forum-selection clause and pursuant to 28 U.S.C. § 1447(c) [D.E. 12].

                                                  II.

       Halifax Linen argues that, because the contract between Halifax Linen and Tidelife contains

aforum-selection clause, Tidelife waived the right to remove this case to federal court under 28
U.S.C. § 1441. See [D.E. 13] 2--6. Tidelife responds that the forum-selection clause is permissive,

not mandatory, under North Carolina law. Thus, Tidelife argues that it did not waive its right to

remove this action. See [D.E. 16] 5-7.

       "[F]ederal courts, unlike most state courts, are courts of limited jurisdiction, created by

Congress with specified jurisdictional requirements and limitations." Strawn v. AT & T Mobility

LLC, 530 F.3d 293, 296 (4th Cir. 2008); see, e.g., Kokk:onen v. Guardian Life Ins. Co. of Am., 511
                                                                 .                       -
U.S. 375, 377 (1994); Vick v. Nash Hosps .• Inc., 756 F. Supp. 2d 690, 692 (E.D.N.C. 2010).

"Except as otherwise expressly provided by Act of Congress, any civil action brought in a State court

of which the district courts of the United States have originaljurisdictionO may be removed by the

defendanf' to the district court ''for the district and division em.bracing the place where such action

is pending." 28 U.S.C. § 144l(a); see, ~ Lontz v. Tharp, 413 F.3d 435, 439 (4th Cir. 2005).

Federal courts "construe rem.oval statutes narrowly," and any "doubts concerning rem.oval [are]


defines ''termination charge" as the average of the weekly service charges for the preceding thirteen
weeks or the initial weekly service fee ifthirteen weeks have not passed. See id. The initial weekly
service fee was $3,155.85 and did not change during the duration ofthe contract. See id. at 6-7.
        The first element ofliquidated damages, one-halfofthe initial weekly service fee ($1,577.92)
times the remaining weeks (154), is $242,999.68. See Compl. [D.E. 1-1] ·~ 15~ Halifax Linen also
alleges that Tidelife failed to return inventory worth $36,609.10 and still has a receivables balance
of $4,163.94. See id.~ 16. With interest, Halifai Linen alleges that its damages are $283,772.72.
See id.~ 17; Ex. A [D.E. 1-1] ~ 6(3).

                                                  3
resolved in favor of state court jurisdiction." Barbour v. Int'l Unio!1, 640 F._3d 599, 613 (4th Cir.

2011 ), abrogated on other grounds bI 28 U.S.C. § 1446(b)(2)(B). The party who removed the action

must establish federal subject-matter jurisdiction. See Hoschar v. Appalachian Power Co., 739 F.3d

    163, 169 (4th Cir. 2014); Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir.

    1994). "Because removal jurisdiction raises significant federalism concerns, the court must strictly

construe removal jurisdiction, and resolve all doubts in favor ofremand." Korzinski v. Jackso!1, 326

F. Supp. 2d 704, 706 (E.D.N.C. 2004); see Mulcahey, 29 F.3d at 151.

             "A defendant may waive its right to remove an action to federal court via a valid and

enforceable forum-selection clause that mandates a state court as the forum for a case." Abbington

SPE.LLCv. U.S. Bank Nat'1Ass'!1, 352F. Supp. 3d508, 514 (E.D.N.C. 2016)(quotationomitted)
.                                                     .
(collecting cases), aff'd, 698 F. App'x 750 (4th Cir. 2017) (per curiam) (unpublished); see Bartels

ex rel. Bartels v. Saber Healthcare Grp .. LLC, 880 F.3d 668, 674-75 (4th Cir. 2018); FindWhere

Holdings. Inc. v. Sys. Env't Optimization. LLC, 626 F.3d 752, 754-56 (4th Cir. 2010); Basu v.
         .                                                                       .       .
Robson Woese. Inc., No. 1:03CV98, 2003 WL 1937119, at *3 (M.D.N.C. Apr. 22, 2003)

(unpublished); cf. Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 63
                                                              .                      .
(2013). Where a contract contains both a choice-of-law and a              foruni-sel~tion    clause, courts
                                                                           . .       .

distinguish between the interpretation and the enforceability of the forum-selection clause. See

Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014). Federal law governs whether the
       ..
forum-selection clause is enforceable. See id.

             "As a general matter, courts enforce forum selection clauses unless it would be linreasonable

to do so." BAE Sys. Tech. Sol. & Servs.. Inc. v. Re,i>Ublic of Korea's Def. Acquisition Program

Admin., 884 F.3d 463, 470 (4th Cir. 2018), cert. denied, 139 S. Ct. 209 (2018); see MIS Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 15-16 (1972); Martinez, 740 F.3d at 217. "This presumption of

                                                          4
enforceability, however, only applies if the forum selection clause is mandatory rather than

permissive." BAE Sys., 884 F.3d at 470; see Albemarle Com. v. AstraZeneca UK. Ltd., 628 F.3d

643, 650-51 (4th Cir. 2010). "A mandatory clause requires litigation to occur in a specified forum;

a permissive clause permits litigation to occur in a specified forum but does not bar litigation

elsewhere." BAE Sys., 884 F.3d at 470; JntraComm Inc. v. Bajaj, 492 F.3d 285, 290 (4th Cir.

2007).

         ''The body of law selected in an othenvise valid choice-of-law clause governs the

interpretation of a forum-selection clause." Queen City Pastry. LLC v. Bakery Tech. Enters.. LLC,

No. 5:14-CV-143, 2015 WL 3932722, at *3 (W.D.N.C. June 26, 2015) (unpublished) (quotation

omitted); see Collins v. Mary Kay, Inc., 874 F.3d 176, 181--83 (3d Cir. 2017); Martinez, 740 F.3d

at218-21; Vault. LLC v. Dell Inc., No. 1:18-CV-633, 2019WL113726, at *5 n.7 (M.D.N.C. Jan.

4, 2019) (unpublished); Generation Cos.. LLC v. Holiday Hosp. Franchising. LLC, No. 5:15-CV-

220~FL, 2015 WL 7306448, at •4 (E.D.N.C. Nov. 19, 2015) (unpublished). Thus, if a court has to

decide whether a forum-selection clause is mandatory or permissive or whether a forum-selection

clause encompasses the claims or parties involved in a certain action, a court applies ''the law

contractually selected by the parties." Martinez, 740 F.3d at 218. "Distinguishing between the

enforceability and interpretation of forum selection clauses ... accords with the traditional divide

between procedural and substantive rules developed under Erie Railroad Co. v. Tompkins, 304 U.S.

64 (1938)." Id. at 220.

         The parties agreed that the contract "shall be governed by and interpreted and performed in

accordance with the laws of the State of North Carolina, without consideratio11. of choice of law

rules." Ex. A [D.E. 1-1] ~ 15. Thus, the court analyzes North Carolina law to determine whether

the forum-selection clause is mandatory or permissive. See Collins, 874 F.3d at 181-83; Martinez,

                                                  5
740 F.3d at 218-21; cf. BAE Sys., 884 F.3d at 471-72.

       Forum-selection clauses are valid under North Carolina law. See Perkins v. CCH Computax,

Inc., 333 N.C. 140, 146,' 423 S.E.2d 780, 784 (1992), superseded by Statute in pm:t, N.C. Gen. Stat.

§ 22B-3. Under North Carolina law, ''the terms of a contract are to be interpreted according to the

expressed intent ofthe parties unless such intent is contrary to law." Offiss. Inc. v. First Union Nat'l

~     150N.C.App. 356, 363, 562 S.E.2d905, 910(2002); seeLanev. Scarborough,284N.C.407,

410-11, 200 S.E.2d 622, 624 (1973); Duke Power Co. v. Blue Ridge Blee. Membership Com., 253

N.C. 596, 602, 117 S.E.2d 812, 816 (1961 ). "Ifthe plain language of a contract is clear, the intention

of the parties is inferred from the words of the contract." Walton v. Cicy of Raleigh, 342 N.C. 879,

881, 467 S.E.2d 410, 411 (1996); see Cable Tel Servs.• Inc. v. Overland Contracting. Inc., 154 N.C.
                                                                                  ,.-
App. 639, 642, 574 S.E.2d 31, 33 (2002). "When the parties use clear and unambiguous terms, such

contracts can be interpreted by the court as a matter oflaw." Robertson v. Hartman, 90 N.C. App.

250, 252, 368 S.E.2d 199, 200 (1988).

       "A forum selection provision designates a particular state or court as the jurisdiction in which

the parties will litigate disputes arising out of the contract and their contractual relationship."

Johnston Cty. v. R.N. Rouse & Co., 331 N.C. 88, 93, 414 S.E.2d 30, 33 (1992). Under North

Carolina law, the "general rule is when a jurisdiction is specified i.D. a provision of contract, the

provision generally will not be enforced as a mandatory selection clause wjthout some further
                                                                             ',

language that indicates the parties' intent to make jurisdiction exclusive." Mark Gm. Int'l. Inc. v.

Still, 151 N.C. App. 565, 568, 566 S.E.2d 160, 162 (2002); see Capital Bank N.A. v. Cameron, 231

N.C. App. 326, 330, 753 S.E.2d 153, 156 (2013); R.H. Donnelley Inc. v. Embarq Com., 228 N.C.

App. 568, 749 S.E.2d 112, 2013 WL 4005261, at *3 (Alig. 6, 2013) (unpublished table decision);

Cable Tel Servs.• Inc., 154 N.C. App. at 644-45, 574 S.E.2d at 34-35; Scotland Mem'l Hosp.. Inc.

                                                   6
v. Integrated Informatics. Inc., No. 1:02CV796, 2003 WL 151852, at *4 (M.D.N.C. Jan. 8, 2003)

(unpublished). ''Mandatory forum selection clauses recognized by [North Carolina] appellate courts

have contained words such as 'exclusive' or 'sole' or 'only' which indicate that the contracting

parties intended to make jurisdiction exclusive." Capital Bank N.A., 231 N.C. App. at 330--31, 753

S.E.2d at 156 (quotation omitted); see Biyant v. AP Indus., 229 N.C. App. 196, 749 S.E.2d 112,

2013 WL 4460024, at *3 (Aug. 20, 2013) (unpublished table decision); R.H. Donnelley Inc., 2013

WL 4005261, at *3; Cable Tel Servs.• Inc., 154 N.C. App. at 644, 574 S.E.2d at 34; Mark Gtp. Int'l,

Inc., 151 N.C. App. at 568, 566 S.E.2d at 162 (collecting cases); Scotland Mem'l Hosp., Inc., 2003

WL 151852, at *4. By contrast, courts applying North Carolina law have not interpreted the term

"shall" as sufficient to create a mandatory forum-selection clause. See Se. Caissons, LLC v. Choate

Constr: Co., 247 N.C. App. 104, 110, 784 S.E.2d 650, 654 (2016); R.H. Donnelley Inc., 2013 WL

4005261, at *3; Cable Tel Servs., Inc., 154 N.C. App. at 645, 574 S.E.2d at 34; Barrett v. USA Serv.

Fin., LLC, No. 4:18-CV-155-FL, 2019WL1051177, at *11 (RD.N.C. Mar. 5, 2019) (unpublished);

Garrett v. MD Rehab, LLC, No. 3:16CV765, 2016 WL 7478975, at *1 (W.D.N.C. Dec. 29, 2016)

(unpublished); cf. Akima Cotp. v. Satellite Servs.• Inc., 180 N.C. App. 690, 639 S.E.2d 142, 2006
                                                                                ·,

WL 3719782, at *2-3 (Dec. 19, 2006) (unpublished table decision); Roth v. P~guin Toilets, LLC,

No. 11 CVS 478, 2011 WL 5981002, at *6-7 (N.C. Super. Ct. Nov. 30, 2011) (unpublished).

       As for the forum-selection clause at issue, it states that "[v]enue for any action arising out

of the [contract] shall be in the General Court of Justice in Halifax County, North Carolina." Ex.

A [D.E. 1-1] ~ 15. Although North Carolina courts interpret the term "sh8.n" in statutes to be

"imperative or mandatory," Statev. JohnsoJL298N.C. 355, 361, 259 S.E.2d 752, 757(1979), courts

applying North Carolina law generally have interpreted "shall" by itself to be insufficient to create

a mandatory forum-selection clause.   See,~     Capital Bank N.A., 231 N.C. App. at 330--31, 753

                                                 7
S.E.2d at 156; Mark Gr;p. Int'l. Inc., 151 N.C. App. at 568, 566 S.E.2d at 162. Thus, that the forum-

selection clause at issue states that venue "shall be" in Halifax County Superior Court does not make

the clause mandatory under North Carolina law. Moreover, the forum-selection clause at issue in

this case does not use any terms of exclusion such as "sole" or "exclusive," and a reference to a

specific court alone does not convert a permissive forum-selection clause into a mandatory one. See

Capital Bank N.A., 231 N.C. App. at 330--31, 753 S.E.2d at 156; Mark Gr;p. Int'l. Inc., 151 N.C.

App. at 568, 566 S.E.2d at 162; cf. BAE Sys., 884 F.3d at 472. Accordingly, the forum-selection

clause is permissive, and the court denies Halifax Linen's motion to remand.

                                                m.
       In sum, the court DENIES plaintiff's motion to remand [D.E. 12].

       SO ORDERED. This _.b._ day of July 2019.




                                                 8
